     Case 2:19-cv-00644-KJM-JDP Document 24 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH MICHAEL CASSELLS,                           Case No. 2:19-cv-00644-KJM-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    BALRAJ SINGH DHILLON,
                                                        ECF No. 23
15                       Defendant.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17
            On November 6, 2020, defendant filed a motion to dismiss plaintiff’s first amended
18
     complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 23. To date, plaintiff
19
     has not opposition or statement of non-opposition to the motion.
20
            In cases where a party is incarcerated and proceeding without counsel, a responding party
21
     is required to file an opposition or statement of non-opposition not more twenty-one days after the
22
     date the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a
23
     statement of no opposition may be deemed a waiver of any opposition to the granting of the
24
     motion and may result in the imposition of sanctions.” Id.
25
            To manage its docket effectively, the court imposes deadlines on litigants and requires
26
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
27
     or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
28
                                                        1
     Case 2:19-cv-00644-KJM-JDP Document 24 Filed 01/22/21 Page 2 of 2


 1   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

 2   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 3   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 4   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 5            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 6   his failure to prosecute and failure to comply with the court’s local rules. Plaintiff’s failure to

 7   respond to this order will constitute a failure to comply with a court order and will result in a

 8   recommendation that this action be dismissed. Accordingly, plaintiff is ordered to show cause

 9   within twenty-one days why this case should not be dismissed for failure to prosecute and failure

10   to comply with the local rules. Should plaintiff wish to continue with this lawsuit, plaintiff shall,

11   within twenty-one days, file an opposition or statement of opposition to defendant’s motion.

12
     IT IS SO ORDERED.
13

14
     Dated:      January 21, 2021
15                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
